Name: Council Regulation (EEC) No 3620/87 of 30 November 1987 concerning the conclusion of the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola
 Type: Regulation
 Subject Matter: Africa;  international affairs;  fisheries;  European construction
 Date Published: nan

 3.12.1987 EN Official Journal of the European Communities L 341/1 COUNCIL REGULATION (EEC) No 3620/87 of 30 November 1987 concerning the conclusion of the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas on 30 April 1987 the Community and Angola negotiated and initialled an Agreement on fishing off Angola which guarantees fishing opportunities for Community fishermen in waters over which Angola has sovereignty or jurisdiction; Whereas it is in the Community's interest to approve this Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement betwen the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community (2). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1987. For the Council The President N. WILHJELM (1) OJ No C 305, 16. 11. 1987. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council. AGREEMENT between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola THE EUROPEAN ECONOMIC COMMUNITY, hereinafter referred to as the Community, and THE GOVERNMENT OF THE PEOPLE'S REPUBLIC OF ANGOLA, hereinafter referred to as Angola, CONSIDERING the good cooperation relations which exist between the Community and Angola and the spirit of cooperation resulting from the LomÃ © Convention; CONSIDERING the determination of Angola to promote the rational exploitation of its fishery resources; CONSIDERING THAT, in particular in respect of sea fishing, Angola exercises its sovereignty or jurisdiction over a zone extending up to 200 nautical miles from its coast; TAKING INTO ACCOUNT the signature by both Parties of the United Nations Convention on the Law of the Sea; AFFIRMING that the exercise by coastal States of their sovereign rights in the waters within their jurisdiction for the purpose of exploring, exploiting, conserving and managing the living resources thereof must be in accordance with the principles of international law; DESIROUS of establishing their relations in a spirit of mutual trust and reciprocal advantage, HAVE AGREED AS FOLLOWS: Article 1 The purpose of this Agreement is to establish the principles and rules intended in future to govern all aspects of relations in the sphere of fisheries between the Community and Angola, including the fishing activities of vessels flying the flags of Member States of the Community, hereinafter referred to as Community vessels, in the waters over which Angola has sovereignty or jurisdiction in respect of fisheries, hereinafter referred to as Angola's fishing zone, in accordance with the provisions of the United Nations Convention on the Law of the Sea and other rules of international law. Article 2 1. In accordance with the conditions laid down in this Agreement, Angola shall permit fishing by Community vessels in Angola's fishing zone. 2. The fishing activities subject to this Agreement shall be carried out in conformity with Angola's laws and regulations concerning fisheries. Article 3 1. The Community undertakes to take all appropriate steps to ensure that its vessels observe the provisions of this Agreement and Angola's laws and regulations relating to fishing in Angola's fishing zone consistent with the provisions of the United Nations Convention on the Law of the Sea and other rules of international law. 2. Angola shall notify the Community of any changes it proposes to make to the said laws and regulations. 3. The measures taken by Angolan authorities to regulate fisheries for the purpose of conservation shall be based on objective and scientific criteria and shall apply equally to Community and other third country vessels within prejudice to special agreements concluded between developing States within the same geographical area, in particular reciprocal fishing agreements. Article 4 1. With the exception of tuna vessels, for which the procedure is defined in the Annex, fishing activities by Community vessels in Angola's fishing zone shall be subject to possession of a fishing licence issued at the Community's request by the authorities of Angola, following inspection of the vessels by the competent Angolan authorities. 2. The issue of a licence shall be subject to payment of the licence fees by the shipowner concerned. 3. The procedure for applying for licences, the amount of the fee and the methods of payment shall be as defined in the Annex. Article 5 The Parties undertake to consult each other, either directly or within international organizations, in order to ensure the management and conservation of the living resources in the Atlantic Ocean. The Parties shall make every effort to establish collaboration between fisheries research institutes in Angola and in the Member States of the Community in respect of research programmes and the exchange of information. Article 6 The vessels authorized to fish in Angola's fishing zone in the framework of this Agreement shall communicate to the competent authorities in Angola statements of catch in accordance with the procedure laid down in the Annex. Article 7 In return for the fishing opportunities granted under Article 2, the Community shall pay financial compensation to Angola, in accordance with the conditions and arrangements stipulated in the Protocol annexed to this Agreement, without prejudice to the financing received by Angola under the LomÃ © Convention. Article 8 The Parties agree to enter into consultations in the event of a dispute concerning the interpretation or application of this Agreement. Article 9 A joint committee shall be set up to ensure that this Agreement is correctly applied. The said committee shall meet yearly or at the request of either Contracting Party, alternately in Angola and in the Community. Article 10 Should the authorities of Angola decide, as a result of developments in the state of stocks, to take conservation measures which affect the activities of Community vessels, consultations shall be held between the Parties in order to adapt the Annex and the Protocol to this Agreement, account being taken of the financial compensation already paid by the Community. Article 11 Nothing in this Agreement shall affect or prejudice in any manner the view of either Party with respect to any matter relating to the Law of the Sea. Article 12 This Agreement shall apply, on the one hand, to the territory of the People's Republic of Angola and, on the other hand, to the territories in which the Treaty establishing the European Economic Community is applied and under the conditions laid down in that Treaty, Article 13 The Annex and the Protocol shall form an integral part of this Agreement and a reference to this Agreement shall also constitute a reference to the Annex and Protocol. Article 14 This Agreement shall be concluded for an initial period of three years from the date of its entry into force. Unless one of the Parties ends it by giving notice to that effect six months before the date of expiry of the three-year period, it shall remain in force for further periods of two years unless denounced by notice given at least three months before the date of expiry of each such two-year period. At the end of the three-year period, and thereafter at the end of each two-year period, the Contracting Parties shall enter into negotiations to determine by common agreement what amendments or additions to the Annex or Protocol are required. The Contracting Parties shall also enter into negotiations when one of them gives notice denouncing the Agreement. Article 15 This Agreement, drawn up in duplicate in the Danish, Dutch, English, French, German, Greek, Italian, Portuguese and Spanish languages, each of these texts being equally authentic, shall enter into force on the date of its signature. ANNEX CONDITIONS FOR THE PURSUIT OF FISHING ACTIVITIES IN ANGOLA'S FISHING ZONE BY COMMUNITY VESSELS A. LICENCE APPLICATION AND ISSUING FORMALITIES The procedure for applications for, and issue of, the licences enabling Comunity vessels to fish in Angola's fishing zone shall be as follows: (a) The Commission of the European Communities shall present to Angola's fishing authority, via the representative of the Commission of the European Communities in Angola, an application made by the shipowner for each vessel that wishes to fish under this Agreement, at least 15 days before the date of commencement of the period of validity requested. The applications shall be made on the forms provided for that purpose by Angola, specimens of which are annexed hereto in Appendix 1 and 2. Each licence application shall be accompanied by documentary proof of payment. (b) Each licence shall be issued to the shipowner for one designated vessel. At the request of the Commission of the European Communities the licence for a vessel shall, in cases of proven force majeure, be replaced by a licence for another Community vessel. (c) The licences shall be issued by the authorities of Angola to the captain of the vessel in the port of Luanda after inspection of the vessel by the competent authority. However, in the case of tuna vessels, the licence shall be issued to the shipowners, or their representatives or agents. The representative of the Commission of the European Communities in Angola shall be notified of the licences issued by Angola's fishing authority. (d) The licence document must be held on board at all times. (e) The licences shall be valid for periods of one year. (f) Each vessel shall be represented by an agent who has been approved by the Ministry for Fisheries. (g) The authorities of Angola shall communicate, before the date of entry into force of the Agreement, the arrangements for payment of the licence fees, and in particular the details of the bank accounts and the currencies to be used. B. LICENCE FEES I. Provisions applicable to shrimp trawlers The fees for annual licences shall be set as follows: 225 ECU/GRT per year for shrimp fishing. II. Provisions applicable to tuna vessels The fees shall be set at 20 ECU per tonne caught within Angola's fishing zone. Licences for tuna vessels shall be issued following advance payment to Angola of a lump sum of 4 000 ECU a year for each ocean-going tuna freezer, equivalent to the fees for 200 tonnes of tuna caught within Angola's fishing zone per year. A provisional statement of the fees due for the fishing year shall be drawn up by the Commission of the European Communities at the end of each calendar year on the basis of catch statements made by the shipowners and forwarded simultaneously to the Angolan authorities and the Commission of the European Communities. The corresponding amount shall be paid by the shipowners to Angola no later than 31 March of the following year. The final statement of the fees due shall be drawn up by the Commission following verification of the volume of each catch by a specialized scientific body in the region. The final statement shall be communicated to the Angolan authorities and notified to the vessel owners, who shall have 30 days to meet their financial obligations. However, if the amount of the final statement is lower than the abovementioned advance, the balance shall not be reimbursable. C. BY-CATCH All by-catches of the shrimp fishing shall be the property of the authorities of Angola and shall be landed in a frozen state. D. TRANSHIPMENTS All transhipments shall be notified to the relevant Angolan fishing authorities eight days in advance to enable those authorities to monitor the operations. Transhipments shall take place in one of the bays of Luanda/Lobito or Namibe in the presence of the Angolan fiscal authorities. A copy of the documentation relating to transhipments shall be forwarded to the Angolan fishing authorities 15 days before the end of each month for the preceding month. E. STATEMENT OF CATCH 1. Shrimp trawlers (a) All shrimp trawlers authorized to fish under the Agreement in Angola's fishing zone must forward to the Ministry for Fisheries at the end of each fishing year a daily catch report drawn up by the captain in accordance with the specimen annexed hereto in Appendix 3. Furthermore, each vessel shall present a monthly report to the Ministry for Fisheries listing the quantities caught during the month and the quantities on board on the last day of the month. This report shall be presented no later than the last day of the month following the month concerned. Should this provision not be adhered to, Angola reserves the right to suspend the licence of the offending vessel until the necessary formalities have been complied with. (b) Each shrimp trawler fishing in Angola's fishing zone under the Agreement must inform the radio station of the Department of Inspection and Monitoring of the Ministry for Fisheries on a daily basis of its geographical position. Shipowners shall be notified of the call sign at the time of issue of the fishing licence. Before leaving Angola's fishing zone, shrimp trawlers must obtain authorization from the Ministry for Fisheries and have the fish on board checked. 2. Tuna vessels Every three days during the fishing period in Angola's fishing zone, vessels shall communicate to the radio station of the Department of Inspection and Monitoring of the Ministry for Fisheries their position and their catch. On entering and leaving Angola's fishing zone, vessels shall communicate to the radio station of the Department of Inspection and Monitoring of the Ministry for Fisheries their position and the volume of the catches on board. In addition, the captain shall complete a fishing log book, in accordance with Appendix 4, for each fishing period spent in Angola's fishing zone. This form must be completed legibly and be signed by the captain of the vessel and sent to the Ministry for Fisheries via the Delegation of the Commission of the European Communities in Luanda as soon as possible after each fishing period spent in Angola's fishing zone. F. FISHING ZONES (a) The fishing zones accessible to shrimp vessels shall comprise all waters under the sovereignty or the jurisdiction of the People's Republic of Angola north of 12o 20' and beyond the first 12 nautical miles measured from the base lines. (b) The fishing zones accessible to tuna vessels shall comprise all waters under the sovereignty or the jurisdiction of the People's Republic of Angola beyond the first 12 nautical miles measured from the base lines. G. SIGNING ON OF SEAMEN Owners of shrimp trawlers to whom fishing licences have been issued under the Agreement shall contribute to the on-the-job vocational training of two Angolan nationals on board each shrimp trawler. The seamen's wages, set in accordance with Angolan scales, and other forms of remuneration shall be borne by the shipowners. H. INSPECTION AND MONITORING OF FISHING ACTIVITIES Any Community vessel fishing in Angola's fishing zone shall allow on board any Angolan officials responsible for inspection and supervision and/or research, and shall assist the said officials in the accomplishment of their duties. I. PROVISION OF FUEL, DOCKING FACILITIES AND OTHER SERVICES All vessels, except tuna vessels, operating in Angola's fishing zone under the Agreement must obtain their fuel and water supplies and have shipyard repairs and maintenance carried out in Angola wherever possible, provided that Angola has the capacity to offer these services. Subject to these same conditions, the transport of crews shall be carried out as far as possible by the Angolan national airline. Appendix 1 APPLICATION FOR A LICENCE TO FISH FOR SHRIMP IN THE WATERS OF ANGOLA Appendix 2 APPLICATION FOR A LICENCE TO FISH FOR TUNA IN THE WATERS OF ANGOLA Appendix 3 Appendix 4 PROTOCOL establishing the fishing rights and financial contribution provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola Article 1 From 3 May 1987, for a period of two years, the limits referred to in Article 2 of the Agreement shall be as follows: 1. Shrimp vessels: 12 000 GRT per month as a yearly average. However, the quantities to be fished by Community vessels may not exceed 10 000 tonnes of shrimps per year, of which 30 % shall be prawns and 70 % shrimps. 2. Ocean-going tuna freezer boats: 25 vessels. Article 2 1. The financial compensation provided for in Article 7 of the Agreement for the period referred to in Article 1 of this Protocol is fixed at 12 050 000 ECU, payable in two annual instalments, the first before 30 September 1987 and the second before 31 July 1988. 2. The use to which this compensation is put shall be the sole responsibility of Angola. 3. The compensation shall be paid into an account opened at a financial institution or any other body designated by Angola. Article 3 1. The Community shall also contribute during the period referred to in Article 1 up to 350 000 ECU towards the financing of Angolan scientific and technical programmes (equipment, infrastructure, seminars, studies, etc.) in order to improve information on the fishery resources within Angola's fishing zone. 2. The competent Angolan authorities shall send to the Commission a report on the utilization of the funds. 3. The Community's contribution to the scientific and technical programmes shall be paid in two annual instalments into a specific account determined by the competent Angolan authorities. Article 4 The Community shall assist Angolan nationals in obtaining places for study and training in establishments in its Member States or in the ACP States and shall provide for that purpose, during the period referred to in Article 1,12 study grants of a maximum duration of five years, equivalent to 60 years of study, in scientific, technical, legal, economic and other subjects connected with fisheries. Two of these grants, equivalent to a sum of no more than 90 000 ECU, may be used to finance the cost of participation in international conferences aimed at improving knowledge regarding fisheries resources. Article 5 Should the Community fail to make the payments provided for in Articles 2 and 3 within the time limits laid down, the application of the Agreement may be suspended.